Appeal by the defendant from a judgment of the County Court, Nassau County (Sullivan, J.), rendered March 28, 2008, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (LaPera, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court should have suppressed his statements to police and evidence seized from his room as having been obtained from an arrest in violation of Payton v New York (445 US 573 [1980]) is not preserved for appellate review, and we decline to reach it in the exercise of our interest of justice jurisdiction (see People v Dantze, 283 AD2d 438 [2001]; People v Davis, 245 AD2d 526 [1997]).
The defendant’s remaining contentions are without merit. Rivera, J.P., Spolzino, Angiolillo and Balkin, JJ., concur.